Casey, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), *806rendered November 21, 1986, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was previously sentenced on September 29, 1982 to 60 days in the Albany County Jail and five years’ probation upon his conviction of the crime of criminal sale of marihuana in the third degree. Since the date of that conviction, defendant has been arrested three times. As a result, defendant has received 14 days in the Albany County Jail, 90 days in the Schenectady County Jail and additional probationary terms. The instant petition asserting a violation of probation is the third filed against defendant since his conviction in 1982. This petition alleges that defendant violated the terms of his probation as the result of arrests and ultimate convictions, on August 6, 1986 in City of Schenectady Police Court, for operating a motor vehicle while intoxicated and for aggravated unlicensed operation of a motor vehicle in the first and second degrees. On November 14, 1986, after being fully advised of his rights and the possible sentence he could receive, defendant entered a plea of guilty to the instant violation of his probation. He was sentenced on November 21, 1986 to an indeterminate term of incarceration of 1 to 3 years.
Considering defendant’s past record of violations, his extensive criminal history and the fact that the sentence was not the maximum, we find no abuse of discretion in the sentence that was imposed. Accordingly, we affirm the judgment.
Judgment affirmed. Mahoney, P. J., Casey, Weiss and Yesawich, Jr., JJ., concur.